Mercure, J.
Appeal (trans*1031ferred to this Court by order of the Appellate Division, Second Department) from a modified order of the Family Court of Rockland County (Stanger, J.), entered June 9, 1992, which granted petitioner’s application in a proceeding pursuant to Family Court Act article 8, to find respondent in violation of an order of protection.
Respondent appeals from a modified order of protection which, by its terms, was entered upon the consent of the parties and expired on May 4, 1993. The order directs respondent to abstain from disorderly conduct, harassment, menacing, reckless endangerment, assault, attempted assault or any other offensive conduct against petitioner and provides that respondent is to stay away from the marital residence except on specified occasions when he is permitted to take possession of personal items and to pick up the parties’ children for visitation in the manner and under the terms specified in the order. In his brief, respondent challenges Family Court’s finding that respondent violated the terms of a June 1991 order of protection and Family Court’s imposition of a six-month jail sentence, to be deferred unless respondent violated the terms of a subsequently entered order of protection. However, neither the finding of violation nor the threatened jail sentence were embodied in the order being appealed by respondent, and it is fundamental that a party may not appeal from an oral decision (see, Castro v Castro, 198 AD2d 594). Further, the modified order of protection has by its terms expired, rendering the appeal from it moot (see, Matter of Jafri v Jafri, 203 AD2d 648).
Cardona, P. J., Mikoll, White and Casey, JJ., concur. Ordered that the appeal is dismissed, without costs.